FOLLETT, J. (dissenting).
The bad faith of the officers cannot be imputed to the corporation, its shareholders, its policy holders, and creditors, whom the attorneys represented, and whose rights it was material to inquire into and to protect. The attorneys had no knowledge that the corporation was insolvent, and were ignorant of the facts known to its officers, and their bad faith cannot be imputed to counsel. The officers did not employ the attorneys to defend their own interests alone, but to defend the interests of the corporation and all persons represented by it. The order should be affirmed, with costs.